Citation Nr: 0941578	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-06 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable evaluation for uveitis, 
toxoplasmosis due to Lyme disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1993 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The Veteran appealed for a Travel 
Board hearing in July 2009.


REMAND

Currently, the Veteran's claims file contains outpatient 
records from the Richmond VA Medical Center (VAMC) dated 
through July 2007.  During her Travel Board hearing, however, 
the Veteran reported ongoing ophthalmologic and neurological 
treatment from this facility, with the most recent 
appointment having been in June 2009.  Accordingly, it is 
apparent that the Veteran's updated VA medical records have 
not been obtained, and such action is needed prior to a Board 
adjudication of this claim.  38 C.F.R. § 3.159(c)(2) (2008).

Moreover, the Board finds that additional clarification as to 
the nature and extent of the Veteran's disability on 
examination would be helpful.  Under 38 C.F.R. § 4.79, 
Diagnostic Code 6000, uveitis is to be evaluated on the basis 
of either visual impairment or incapacitating episodes, 
whichever results in the higher evaluation.  At her July 2009 
hearing, the Veteran asserted that she needed darkness for 
her left eye, and she asserted that she had headaches as a 
consequence of this disability.  A January 2009 VA 
neurological examination report contains a diagnosis of 
toxoplasmosis with residual headaches, although the 
frequency, severity, and duration of such headaches is 
unclear from the report.  A further VA visual examination 
would help to ascertain whether this disability has resulted 
in any "incapacitating episodes," as defined in 38 C.F.R. 
§ 4.79, and also whether the Veteran's underlying 
toxoplasmosis due to Lyme disease should be rated as 
headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2008). 

Accordingly, the case is REMANDED for the following action:

1.  All treatment records from the 
Richmond VAMC dated since July 2007 
should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the Veteran should be afforded 
a VA eye examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected 
uveitis, toxoplasmosis due to Lyme 
disease.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should clearly indicate the 
Veteran's central uncorrected and 
corrected visual acuity for distance and 
near vision.  The examiner should further 
note the frequency and duration of any 
resultant incapacitating episodes (i.e., 
doctor-prescribed bedrest).  Finally, the 
examiner should clarify whether the 
Veteran's disability results in headaches 
and, if so, the frequency, severity, and 
duration of such headaches.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  In readjudicating this 
claim, consideration should be given to 
the applicability of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  If the 
determination remains less than fully 
favorable to the Veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

